        Case 1:17-cv-00180-EJL Document 53 Filed 12/04/18 Page 1 of 21



                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

 SECURITIES AND EXCHANGE
 COMMISSION,
                                              Case No. 1:17-cv-00180-EJL
                     Plaintiff,
                                              ORDER
 v.

 SEROFIM MUROFF; BLACKHAWK
 MANAGER, LLC; ISR CAPITAL,
 LLC; EQUITY RECAP ACCOUNT,
 LLC; and DEBRA L. RIDDLE;

                     Defendants.


      Currently pending before the Court are: (1) Motion by the Independent Manager for

an Order Staying Litigation against Blackhawk Manager, LLC, ISR Capital, LLC and

Related Funds and Assets (Dkt. 17) (“Motion to Stay”); (2) Request for Judicial Notice in

Support of Motion by the Independent Manager for an Order Staying Litigation against

Blackhawk Manager, LLC, ISR Capital, LLC and Related Funds and Assets (Dkt. 17-4)

(“Request for Judicial Notice”); (3) Motion to Intervene (Dkt. 24) filed by individual

investors in Blackhawk Gold, LLC (“Blackhawk Claimants’ Motion to Intervene”); (4)

Interested Party U.S. Bank National Association’s Motion to Intervene for Limited Purpose

(Dkt. 30) (“U.S. Bank’s Motion to Intervene”); and (5) Motion to Intervene to Respond to

Motion for Stay (Dkt. 35) filed by individual investors in Quartzburg Gold, LLC




ORDER - 1
        Case 1:17-cv-00180-EJL Document 53 Filed 12/04/18 Page 2 of 21



(“Quartzburg Claimants’ Motion to Intervene”). The parties filed responsive briefing and

the Motions are now ripe for decision.

       Having fully reviewed the docket herein, the Court finds that the facts and legal

arguments are adequately presented in the briefs and record. Accordingly, in the interest of

avoiding further delay, and because the Court conclusively finds that the decision-making

process would not be significantly aided by oral argument, the Motions shall be decided

on the record before this Court without oral argument.

                                    BACKGROUND

       On April 28, 2017, Plaintiff, the United States Securities and Exchange Commission

(“SEC” or “Commission”) filed a Complaint against Defendants alleging various claims

of securities fraud and investment advisor fraud. (Dkt. 1.) The SEC alleged that Defendants

Serofim Muroff; Blackhawk Manager, LLC (“Blackhawk Manager”); ISR Capital, LLC

(“ISR Capital”); and Equity Recap Account, LLC (“Equity Recap”) (collectively, the

“Muroff Defendants”) violated the Securities and Exchange Act and the Investment

Advisers Act by fraudulently mishandling investor funds obtained from their participation

in the EB-5 Immigrant Investment Program (“EB-5 Program”). Id.

       More specifically, in the Complaint, the SEC alleged that beginning in or about May

2010 and continuing through 2013, Defendants raised approximately $140.5 million from

over 280 foreign investors through the sale of securities in Blackhawk Gold, LLC and

Quartzburg Gold, LLC (collectively, the “Funds”). The SEC alleged that the offerings were

sponsored by Defendant Muroff’s Idaho State Regional Center pursuant to the EB-5

ORDER - 2
           Case 1:17-cv-00180-EJL Document 53 Filed 12/04/18 Page 3 of 21



Program, which is administered by the United States Citizenship and Immigration Service

(“USCIS”) and provides opportunity for foreign nationals to petition for United States

residency if they make a qualified investment in a specified project that creates or preserves

at least 10 jobs for United States workers.

         Also on April 28, 2017, the SEC filed a Notice of Consent indicating that the Muroff

Defendants consented to the entry of a final judgment in a form attached to a Consent.

(Dkt. 2.) 1 The Muroff Defendants did not admit or deny the allegations in the Complaint

but consented to entry of the Final Judgment. (Id. at ¶ 2.)

         On May 10, 2017, the Court entered a Final Judgment consistent with the parties’

Consent and their proposed judgment. (Dkt. 6.) Generally, the Final Judgment includes:

injunctive relief; disgorgement in the amount of $5,062,082 plus prejudgment interest; and

a civil penalty in the amount of $2,000,000 to be paid to the SEC. (Id. at p. 6.). In addition,

Defendants Blackhawk Manager and ISR Capital agreed, at their own expense and through

their management of the Funds, to retain: (1) an Independent Manager to replace Defendant

Muroff as CEO of both Blackhawk Manager and ISR Capital and (2) an Independent

Monitor to oversee the management and activities of Blackhawk Manager and ISR Capital

in their management of the Funds. (Dkt. 6, pp. 9-10.) In particular, the Independent Monitor

was tasked with:

                serv[ing] to protect the interests of the investors who have
                purchased securities in the Funds through Defendants in
                connection with the EB-5 Immigrant Investor Program


1   A separate Notice of Consent to judgment was filed for Defendant Debra L. Riddle. (Dkt. 3.)

ORDER - 3
         Case 1:17-cv-00180-EJL Document 53 Filed 12/04/18 Page 4 of 21



                  (“Investors”) as Blackhawk Manager, ISR Capital, and the
                  Independent Manager endeavor to operate the job-creating
                  businesses and work with the Investors to advance their EB-5
                  petitions in compliance with the laws, rules, and regulations of
                  the United States Customs and Immigration Services.

(Id. at p. 10.)

       The Final Judgment includes four other requirements relevant herein. First, it

requires the Muroff Defendants to provide, either directly or through the Independent

Manager, certain information including inter alia: (1) the identification of all investors

whose money or assets were in the custody or control of Blackhawk Manager, ISR Capital,

or the Funds; (2) a preliminary accounting of all assets and liabilities of Blackhawk

Manager, ISR Capital, and the Funds; and (3) quarterly accountings. (Id. at pp. 11-12).

This information must be provided to the Independent Monitor, SEC, and, in certain

instances, to the Investors. (Id.)

       Second, the Final Judgment requires that the Muroff Defendants provide the

Independent Monitor with full and complete access to: (1) books and records of Blackhawk

Manager, ISR Capital, and the Funds; (2) their principals, managers, officers, directors,

employees, agents or consultants; and (3) their physical office space. (Id. at pp. 12-13.)

Such access is necessary to ensure that the Independent Monitor is able to oversee the

activities of Blackhawk Manager, ISR Capital, and the Funds. (Id.) If the Independent

Monitor discovers any transactions or planned transactions that are not in the Investors’

best interests, the Independent Monitor must report such transactions to the SEC. (Id. at

pp. 12-13.)

ORDER - 4
         Case 1:17-cv-00180-EJL Document 53 Filed 12/04/18 Page 5 of 21



       Third, the Final Judgment requires that the Muroff Defendants certify in writing and

with evidentiary support compliance with certain requirements or “undertakings” set forth

in the Final Judgment. (Id. at pp. 15-16.) The Final Judgment allows the Independent

Monitor to add any additional undertakings it deems necessary. (Id. at p. 15.)

       Fourth, the Final Judgment does not directly address how alleged victims of the

fraudulent scheme will be compensated. However, it contemplates the existence of parallel

proceedings or “Related Investor Action[s]” defined as “private damages action[s] brought

against any Defendant by or on behalf of one or more investors based on substantially the

same facts as alleged in the Complaint in this action.” (Dkt. 6, p. 8.) The Final Judgment

makes clear that any compensation Defendants might have to pay in the Related Investor

Actions may not be offset by, or offset against, the civil penalties in the instant action. (Id.)

       The Final Judgment is binding on: (1) the Muroff Defendants; (2) the Muroff

Defendants’ officers, agents, servants, employees, and attorneys; and (3) any other persons

in concert or participation with the individuals identified in (1) and (2). (Id. at p. 3.) There

are no on-going reporting requirements involving the Court. Rather, the entire structure of

the Final Judgment allows the SEC, through the Independent Monitor, to oversee the

management of the Defendant entities through the Independent Manager and without on-

going court involvement.

       On August 27, 2018, the Independent Manager filed a Motion to Stay Litigation

against Blackhawk Manager, ISR Capital, and Related Funds and Assets (Dkt. 17.) The

Independent Manager identifies two proceedings at issue that it seeks to stay: (1) Hongbo

ORDER - 5
         Case 1:17-cv-00180-EJL Document 53 Filed 12/04/18 Page 6 of 21



Shao v. Serofim Muroff, No. 1:18-cv-295-BLW (D. Idaho) (the “Idaho Lawsuit”) and (2)

Chi Chen, et al. v. U.S. Bank National Association, et al., No. 2:16-cv-1109-RSM (W.D.

Wash.) (consolidated with 2:16-cv-01113 (W.D. Wash.) (the “Washington Lawsuit”).

       The Idaho Lawsuit involves claims brought by the Blackhawk Claimants, a group

of investors in Blackhawk Gold. (Dkt. 17-3, Ex. 1). The defendants in the Idaho Lawsuit

include but are not limited to the Defendants in the above-captioned proceedings and the

allegations are largely consistent with those in the SEC’s Complaint. (Id.)

       The Washington Lawsuit involves claims brought by the Quartzburg Claimants, 52

of the 160 investors in Quartzburg Gold. (Dkt. 17-3, Ex. 2.) Several of the defendants in

the Washington Lawsuit are entities managed by the Independent Manager including

Quartzburg Gold, IRS Capital, and Idaho State Regional Center, LLC. (Id.) U.S. Bank is

also a defendant in the Washington Lawsuit. (Id.)

       The Independent Manager states that it has made progress toward the goal of

certification under the Final Judgment but substantial additional work remains to be done.

(Dkt. 17-1, p. 5.) The Independent Manager maintains that it has been unable to bring

Blackhawk Manager, ISR Capital, and the Funds into compliance with the Final Judgment

because of its duty to defend these entities in the Idaho and Washington Lawsuits. (Id.)

Further, without the requested stay, the Independent Manager argues that neither it nor the

Independent Monitor can fully perform their Court-mandated duties and accomplish the

goals of the Final Judgment, including to protect all investors and creditors, as limited

assets are being consumed by litigation. (Id. at p. 13.)

ORDER - 6
         Case 1:17-cv-00180-EJL Document 53 Filed 12/04/18 Page 7 of 21



       The Independent Monitor joins the Independent Manager’s Motion to Stay. (Dkt.

27.) The SEC does not oppose the Motion to Stay. (Dkt. 21.)

       Defendants Serofim Muroff and Equity Recap Account, LLC join in the Motion to

Stay but only to the extent the motion is extended to all parties in the Idaho and Washington

Lawsuits. (Dkt. 33.) They argue that a stay as to some litigants but not all would result in

severe prejudice to non-stayed litigant and risk inconsistent results.

       Three Motions to Intervene have been filed in these proceedings, each for the limited

purpose of opposing the Motion to Stay: (1) Blackhawk Claimants’ Motion to Intervene

(Dkt. 24); (2) U.S. Bank’s Motion to Intervene (Dkt. 30); and (3) the Quartzburg

Claimants’ Motion to Intervene (Dkt. 35). The potential intervenors also filed briefs in

opposition to the Motion to Stay. (Dkts. 31, 32, 37.)

                                      DISCUSSION

       As discussed more fully below, the request for judicial notice is granted; the motions

to intervene are granted; and the motion to stay is denied.

1.     Request for Judicial Notice (Dkt. 17-4) is Granted.

       The Independent Manager filed a Request for Judicial Notice pursuant to Federal

Rule of Evidence 201 and in support of the Motion to Stay. (Dkt. 17-4.) The Independent

Manager requests that the Court take judicial notice of “following documents and

information:” (1) the Second Amended Complaint filed in the Idaho lawsuit on August 13,

2018 and (2) the Third Amended Complaint filed in the Washington lawsuit on July 16,

2018. (Dkt. 17-4). The request is unopposed.

ORDER - 7
        Case 1:17-cv-00180-EJL Document 53 Filed 12/04/18 Page 8 of 21



       Pursuant to Federal Rule of Evidence 201, the Court may take judicial notice of

facts “not subject to reasonable dispute” because they are either “generally known within

the trial court’s territorial jurisdiction” or “can be accurately and readily determined from

sources whose accuracy cannot reasonably be questioned.” F.R.E. 201(b). Generally, the

Court “may take notice of proceedings in other courts, both within and without the federal

judicial system, if those proceedings have a direct relation to matters at issue.” United

States ex. rel. Robinson Rancheria Citizens Counsil v. Borneo, Inc., 971 F.2d 244, 248 (9th

Cir. 11992) (quoting St. Louis Baptist Temple, Inc. v. FDIC, 605 F.2d 1169, 1172 (10th

Cir. 1979.)

       In this case, the Court finds the Request for Judicial Notice appropriate. The

pleadings in the Idaho and Washington Lawsuits are not subject to reasonable dispute; they

can be accurately and readily determined from sources whose accuracy cannot reasonably

be questioned; and there is no dispute that these proceedings have a direct relation to

matters at issue. Accordingly, the Request for Judicial Notice (Dkt. 17-4) is granted.

2.     Motions to Intervene (Dkts. 24, 30, 35)

       There are three motions to intervene- all for the limited purpose of opposing the

Independent Manager’s Motion to Stay (Dkt. 17). (Dkts. 24, 30, 35.) The Independent

Manager opposes two of the three motions to intervene. (Dkts. 29, 46, 47). The SEC does

not oppose any of the motions to intervene. (Dkts. 28).

       Generally, the Ninth Circuit directs district courts to “interpret the requirements

broadly in favor of intervention.” Donnelly v. Glickman, 159 F.3d 405, 409 (9th Cir. 1998).

ORDER - 8
         Case 1:17-cv-00180-EJL Document 53 Filed 12/04/18 Page 9 of 21



In addition, the Court should be guided “primarily by practical and equitable

considerations.” Id.

       Rule 24(a) governs intervention of right. In relevant part, Rule 24 (a) states that the

Court must allow intervention if the party:

              claims an interest relating to the property or transaction that is
              the subject of the action, and is so situated that disposing of the
              action may as a practical matter impair or impede the movant’s
              ability to protect its interest, unless existing parties adequately
              represent that interest.

Fed. R. Civ. P. 24(a)(2).

       Rule 24(b) governs permissive intervention. In relevant part, Rule 24(b) states that

the Court may permit intervention if the party “has a claim or defense that shares with the

main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). Further, “[i]n

exercising its discretion, the court must consider whether intervention will unduly delay or

prejudice the adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3).

       A.     U.S. Bank’s Motion to Intervene (Dkt. 30) is Granted.

       U.S. Bank seeks to intervene in this lawsuit to protect its interest in the outcome of

the Motion to Stay. U.S. Bank asserts that it is a co-defendant in the Washington Lawsuit,

which involves claims brought by the Quartzburg Claimants who also seek to intervene in

this lawsuit. U.S. Bank opposes the requested stay because it would delay discovery and

its defense in the Washington Lawsuit.

       No objection has been filed in response to U.S. Bank’s Motion to Intervene. In fact,

the Independent Manager filed a Statement of Non-Opposition in Response to U.S. Bank’s

ORDER - 9
        Case 1:17-cv-00180-EJL Document 53 Filed 12/04/18 Page 10 of 21



Motion to Intervene. (Dkt. 47.) Accordingly, in light of the liberal policy in favor of

intervention, the limited purpose of the intervention sought, and consistent with the

additional analysis provided below, the Court grants U.S. Bank’s Motion to Intervene for

the limited purpose of responding to the Motion to Stay (Dkt. 30.)

       B.     Blackhawk Claimants’ Motion to Intervene (Dkts. 24) and Quartzburg
              Claimants’ Motion to Intervene (Dkt. 35) are Granted.

       The Blackhawk Claimants are plaintiffs in the Idaho Lawsuit and the Quartzburg

Claimants are plaintiffs in the Washington Lawsuit. They argue their rights and interests

to pursue civil claims and damages in those lawsuits will be impacted if the Motion to Stay

is granted. Accordingly, they seek intervention of right and permissive intervention. Under

either rule, Intervenors have met their burden.

              (1)     Intervention of Right

       The Ninth Circuit outlines four requirements for intervention as of right: (1) the

application must be timely; (2) the applicant must have a significantly protectable interest

relating to the property or transaction that is the subject of the action; (3) the applicant must

be situated such that the disposition may impair or impede the party’s ability to protect that

interest; and (4) the applicant’s interest must not be adequately represented by existing

parties. Arayaki v. Cayetano, 324 F.3d 1078, 1083 (9th Cir. 2003). Each of the four

requirements must be satisfied. Id.

       First, the motions are timely. In determining whether a motion to intervene is timely,

three factors must be considered: (1) stage of the proceedings; (2) prejudice to other parties;


ORDER - 10
        Case 1:17-cv-00180-EJL Document 53 Filed 12/04/18 Page 11 of 21



and (3) reason for, and length of delay. Smith v. Marsh, 194 F.3d 1045, 1049 (9th Cir.

1999.) In this case, there is no relevant delay. The Motion to Stay was filed and served on

August 27, 2018. The motions to intervene, all seeking to intervene solely for the purpose

of responding to the Motion to Stay, were filed within 21 days of service and to allow the

Intervenors time to file timely objections to the Motion to Stay. See Dist. Idaho Loc. Civ.

R. 7.1(c).

       Second, the Intervenors have a significant, protectable interest in the Motion to Stay.

“An applicant has a ‘significant protectable interest’ in an action if (1) it asserts an interest

that is protected under some law, and (2) there is a ‘relationship’ between its legally

protected interest and the plaintiff's claims.” United States v. City of Los Angeles, 288 F.3d

391, 398 (9th Cir. 2002) (quoting Donnelly v. Glickman, 159 F.3d 405, 409 (1998)). “The

‘interest’ test is not a clear-cut or bright-line rule, because ‘[n]o specific legal or equitable

interest need be established.’” Id. (citing Greene v. United States, 996 F.2d 973, 976 (9th

Cir. 1993)). Rather, it “is primarily a practical guide to disposing of lawsuits by involving

as many apparently concerned persons as is compatible with efficiency and due process.”

County of Fresno v. Andrus, 622 F.2d 436, 438 (9th Cir.1980) (internal quotation marks

and citation omitted).

       In this case, Intervenors do not seek to intervene in this lawsuit as a whole; they

simply seek to have input regarding the pending Motion to Stay, which would delay their

ability to pursue the claims they have filed in the Idaho and Washington Lawsuits. Thus,

they have an interest in the outcome of the motion and there is a relationship between their

ORDER - 11
        Case 1:17-cv-00180-EJL Document 53 Filed 12/04/18 Page 12 of 21



interests in the Idaho and Washington Lawsuits and resolution of the Motion to Stay. The

Independent Manager implicitly acknowledged as much by ensuring that Intervenors had

notice of the Motion to Stay. (Dkts. 17-5, 18.)

       Third, granting the Motion to Stay would impair or impede the Intervenors’ ability

to proceed with their claims in the Idaho and Washington Litigation at least for the duration

of the stay. Moreover, intervention is necessary in these proceedings because the Motion

to Stay was filed in this action and not in either the Idaho or the Washington Lawsuit. If

intervention is not permitted, then Intervenors would not have an opportunity to educate

the Court regarding their relative interests in the on-going and related litigation and how

those interests might be impacted by a stay.

       Fourth, the parties in this lawsuit are not in a position to protect the interests of the

Intervenors. The Intervenors clearly believe that a stay is not in their interests, specifically

with regard to a speedy resolution of the Idaho and Washington Lawsuits. The other parties

in this lawsuit, specifically including some of the defendants in the Idaho and Washington

Lawsuits, do not share these interests. Moreover, none has opposed the Motion to Stay.

       The Independent Manager, the Independent Monitor, and the SEC are focused on

bringing the Defendant entities into compliance with the Final Judgment, which provides

for injunctive relief, disgorgement, and a civil penalty that may or may not be shared with

individual investors. The Intervenors constitute a subset of these individual investors and

are focused on obtaining compensation for their individual damages from the Muroff

Defendants and others. Certainly, there is overlap between the two groups and their

ORDER - 12
        Case 1:17-cv-00180-EJL Document 53 Filed 12/04/18 Page 13 of 21



interests in addressing Defendants’ wrongdoing. However, with potentially limited

resources available for compensation and complying with the Final Judgement’s penalties,

these interests are potentially in conflict.

       In sum, the Court finds the four requirements for intervention of right have been

met. To hold otherwise would be unreasonable given the liberal policy in favor of

intervention, the limited purpose of the intervention sought here, and the Intervenors’

interests in pursuing their individual remedies against the Muroff Defendants and others.

               (2)    Permissive Intervention

       The Court also finds permissive intervention is appropriate. Generally, “[a]n

applicant who seeks permissive intervention must prove that it meets three threshold

requirements: (1) it shares a common question of law or fact with the main action; (2) its

motion is timely; and (3) the court has an independent basis for jurisdiction over the

applicant’s claims.” Donnelly v. Glickman, 159 F.3d at 412. However, where, as here, a

party seeks to intervene only for a limited purpose, the showing of commonality is reduced

and it is not necessary to demonstrate an independent basis for jurisdiction. See Beckman

Indus. v. International Ins. Co., 966 F.2d 470, 473 (9th Cir. 1992). The Court finds

permissive intervention is appropriate for the same reasons supporting intervention of right.

3.     Motion to Stay (Dkt. 17)

       The Independent Manager requests an order staying all litigation against Blackhawk

Manager, ISR Capital, the Funds, and entities owned by the Funds for a period of six to

nine months. The Independent Manager argues that the Court has authority and discretion

ORDER - 13
        Case 1:17-cv-00180-EJL Document 53 Filed 12/04/18 Page 14 of 21



to issue a litigation stay to allow the Independent Manager and Independent Monitor to

carry out their duties under the Final Judgment including: (1) managing Blackhawk

Manager, ISR Capital, and the Funds to protect the interests of all investors who purchased

securities in the funds; (2) operating job-creating businesses to support the pending EB-5

petitions; and (3) putting the entities in a position where Defendants are able to certify their

compliance with the undertakings set forth in the final Judgment. (Dkt. 17, pp. 10-11.)

       A.     There is No Applicable Precedent to Support the Requested Stay.

       Assuming for the sake of argument that this Court has the discretion to issue a stay

impacting the Idaho and Washington Lawsuits, the Court declines to exercise such

authority over on-going litigation in other federal court proceedings involving non-parties

to the instant proceedings. Further, the requested stay would not enhance judicial

efficiencies and there is no suggestion in the record that these other proceedings are being

pursued fraudulently or by individuals acting in concert with the Muroff Defendants.

       Generally, a district court “has broad discretion to stay proceedings as an incident

to its power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706–707 (1997)

(citing Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). A Landis stay, may be appropriate

when, for example, the result of a separate proceeding has some bearing upon the district

court case. Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 864 (9th Cir. 1979).

“This rule applies whether the separate proceedings are judicial, administrative, or arbitral

in character, and does not require that the issues in such proceedings are necessarily

controlling of the action before the court.” Id.

ORDER - 14
        Case 1:17-cv-00180-EJL Document 53 Filed 12/04/18 Page 15 of 21



       However, the discretion described in the Landis decision is not without limits. First,

the Court’s inherent authority to issue a Landis stay generally extends to litigation and

proceedings before that Court- and not to non-parties or litigation in other courts. “[T]he

power to stay proceedings is incidental to the power inherent in every court to control the

disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. at 254 (emphasis added). Second,

in deciding whether to grant a Landis stay, the Court must weigh the competing interests

of the parties, considering in particular: “[1] possible damage which may result from the

granting of a stay, [2] the hardship or inequity which a party may suffer in being required

to go forward, and [3] the orderly course of justice measured in terms of the simplifying or

complicating of issues, proof, and questions of law which could be expected to result from

a stay.” Lockyear v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (quotation marks

omitted). “[I]f there is even a fair possibility that the stay ... will work damage to someone

else,” the party seeking the stay “must make out a clear case of hardship or inequity.”

Landis, 299 U.S. at 255.

       In addition, “[a] stay should not be granted unless it appears likely the other

proceedings will be concluded within a reasonable time in relation to the urgency of the

claims presented to the court.” Leyva, 593 F.2d at 864. For that reason, a Landis stay

“should not be indefinite in nature.” Dependable Highway Express, Inc. v. Navigators Ins.

Co., 498 F.3d 1059, 1066 (9th Cir. 2007).




ORDER - 15
        Case 1:17-cv-00180-EJL Document 53 Filed 12/04/18 Page 16 of 21



       In this case, the Independent Manager seeks a stay that applies to other court

proceedings, will impact non-parties to the instant litigation, and would not have any

impact on the “orderly course of justice” in terms of simplifying issues, proof, or questions

of law. The instant proceedings have already resulted in a Final Judgment.

       The Independent Manager argues that the requested stay is necessary to allow it to

focus on the instant proceedings and make it easier to comply with the requirements set

forth in the Final Judgment. However, a stay for such purposes is not appropriate under the

authority of Landis and its Ninth Circuit case law progeny.

        B.    The Terms of the Final Judgment Do Not Warrant the Requested Stay

       The Final Judgment recognizes the existence of parallel proceedings brought by

individual investors. It does not provide authority for or otherwise contemplate the type of

relief sought in the Motion to Stay.

       First, the Court’s continued jurisdiction over the case is limited to the issues set forth

in that Final Judgment. (Dkt. 6, p. 16.) (“[T]he Court shall retain jurisdiction of this matter

for the purpose of enforcing the terms of this Final Judgment.”) Such jurisdiction extends

to the parties to the Judgment and their agents. There is no authority in the Final Judgment

directing the Court to exercise this continued jurisdiction over independent third parties or

separate legal proceedings.

       Second, the Final Judgment does not directly provide for recovery by the Investors.

Instead, the Final Judgment provides for injunctive relief, disgorgement, and civil penalties

to be paid to the SEC while assuming that there will be parallel civil proceedings brought

ORDER - 16
        Case 1:17-cv-00180-EJL Document 53 Filed 12/04/18 Page 17 of 21



by the individual investors. These parallel proceedings are referred to in the Final Judgment

as “Related Investor Action[s].” (Dkt. 7, pp. 7-8.)

       Third, the Final Judgment specifically allows the SEC and Independent Monitor to

oversee the ongoing management of the Defendant entities. The Court has not assumed

any role in these activities except to exercise on-going jurisdiction over the matter to ensure

that all the parties to the Final Judgment are complying with their obligations.

       Accordingly, the Court does not find authority in the Final Judgment to issue a stay

prohibiting “Related Investor Action[s]” from proceeding. Moreover, while the

Independent Manager has demonstrated that defending against these lawsuits makes it

more difficult to comply with its duties and obligations set forth in the Final Judgment, the

record does not support a finding that allowing the parallel proceedings to move forward

will necessarily prevent the Independent Manager from meeting its duties under the Final

judgment. In other words, the “Related Investor Action[s]” are not inconsistent with the

Final Judgment.

       C.     Case Law Regarding Receiverships Is Not Applicable

       The Independent Manager analogizes the process set forth in the Final Judgment in

this case to circumstances involving receiverships, “where courts routinely impose

litigation stays to protect all interested creditors.” (Dkt. 17-1, p. 11.) However, the analogy

is not accurate and the case law the Independent Manager relies upon is distinct from the

issues raised in these proceedings.




ORDER - 17
        Case 1:17-cv-00180-EJL Document 53 Filed 12/04/18 Page 18 of 21



       The Independent Manager primarily relies upon two cases in support of this

argument: SEC v. Wencke, 622 F.2d 1363, 1369 (9th Cir. 1980) and SEC v. Credit

Bancorp., Ltd., 93 F.Supp.2d 475, 477 (S.D. N.Y. 2000). These decisions involve district

court orders issuing stays impacting non-parties and proceedings before other courts.

However, both decisions involve receiverships and the other proceedings impacted by the

stay involved potentially fraudulent claims that threaten the receivership estate and were

brought by the insiders removed from control pursuant to the receivership. Id.

       In the Wencke decision, the Ninth Circuit reasons that the authority for the stay

extends from the Court’s authority over the receivership estate: “The power of the district

court to issue a stay, effective against all persons, of all proceedings against the

receivership entities rests as much on its control over the property placed in receivership

as on its jurisdiction over the parties to the securities fraud case.” Wencke, 622 F.2d at

1369. In contrast, in this case, the Court has neither appointed a receiver nor has it

otherwise taken custody or control over the Defendant organizations or their assets.

Instead, the Court entered a Final Order that outlined procedures, agreed to by the parties,

that allow the Defendant entities to be managed by the Independent Manager with oversight

through the Independent Monitor and SEC.

       Moreover, the stay issued in Wencke was initiated along with a preliminary

injunction out of necessity in order to address potentially fraudulent litigation. Wencke, 622

F.2d at 1366-67. “With regard to issuance of the blanket stay, the SEC and receiver claim

there was a danger that some litigation commenced or prosecuted against the receivership

ORDER - 18
        Case 1:17-cv-00180-EJL Document 53 Filed 12/04/18 Page 19 of 21



might be collusive or fraudulent, thus further dissipating the assets of the receivership

entities to the detriment of innocent shareholders.” Id. at 1372. Thus, the blanket stay

allowed litigation to proceed with leave of court. This allowed the Court to review the

litigation and allow legitimate claims to proceed.

       Similarly, in Credit Bancorp., a stay was issued against certain non-parties in order

to prevent an alleged insider from pursuing insurance coverage in a separate declaratory

judgment proceeding. 93 F. Supp.2d at 476. Notably, the insurance policies at issue in the

separate declaratory judgment proceeding were “the largest contingent asset of the

Receivership estate.” Id. Thus, the stay was necessary to protect the estate from a potential

judgment benefitting one of the securities fraud defendants, an outcome that threatened to

prevent the estate property from being returned to the proper parties in interest. Id.

       In this case, the critical distinction is that there is no suggestion that either the

Washington or Idaho Lawsuit involves fraudulent claims. Thus, there is no argument that

the stay is necessary to protect “innocent investors” from collusive or fraudulent claims or

“continuation of the original fraudulent scheme” Wencke, 622 F.2d at 1373. Accordingly,

the Court finds the receivership case law inapplicable. There is simply no support for a

stay, such as that requested here, that risks “be[ing] used to prejudice the rights which

innocent and legitimate creditors may have.” Id.

       D.     Additional Equitable Considerations

       The Independent Manager and Independent Monitor argue that the stay is necessary

in order to preserve the limited assets of Blackhawk Manager, ISR Capitol, and the Funds

ORDER - 19
        Case 1:17-cv-00180-EJL Document 53 Filed 12/04/18 Page 20 of 21



for the benefit of all investors and creditors. Without a stay, the Independent Manager

believes that a subset of these investors, the Blackhawk and Quartzburg Claimants, threaten

to diminish the assets available to the remaining investors.

       In this regard, the Court notes that the Final Judgment is the product of an agreement

between Defendant Muroff and the entities controlled by Defendant Muroff, on the one

hand, and the SEC on the other. As reflected in the Complaint and Final Judgment, the

SEC has an important role in enforcing securities laws, including inter alia: the Securities

Act, the Exchange Act, and the Investment Advisers Act in order to protect innocent

investors and maintain investor confidence in securities markets. See also Wencke, 622

F.3d at 1372. At the same time, the individual investors have their own interests in

proceeding with their private claims against the Muroff Defendants and others.

       The Court is cognizant of its duties to construe, administer, and employ the

procedural rules “to secure the just, speedy, and inexpensive determination of every action

and proceeding.” Fed. R. Civ. P. 1. Issuing a stay to allow the SEC to pursue its remedies

at the potential cost of the individual plaintiffs’ just and speedy determination of their rights

does not seem reasonable under the circumstances presented here especially where the

Final Judgment contemplates the parallel proceedings; a stay would impact innocent non-

parties and proceedings not before this Court; and the record is insufficient to demonstrate

that it would be impossible for the Independent Manager to fulfill its duties under the Final

Judgment and also participate in the pending Idaho and Washington Lawsuits.




ORDER - 20
        Case 1:17-cv-00180-EJL Document 53 Filed 12/04/18 Page 21 of 21



                                    CONCLUSION

       The Court does not find the requested stay appropriate under the circumstances and

under the authority provided. Fundamentally, the Court is concerned about exercising its

jurisdiction over non-parties and separate legal proceedings and, even assuming that it has

such authority, would decline to do so.

                                          ORDER

      NOW THEREFORE IT IS HEREBY ORDERED:

      (1) Motion by the Independent Manager for an Order Staying Litigation against

Blackhawk Manager, LLC, ISR Capital, LLC and Related Funds and Assets (Dkt. 17) is

DENIED;

      (2) Request for Judicial Notice in Support of Motion by the Independent Manager

for an Order Staying Litigation against Blackhawk Manager, LLC, ISR Capital, LLC and

Related Funds and Assets (Dkt. 17-4) is GRANTED;

      (3) Motion to Intervene (Dkt. 24) is GRANTED;

      (4) Interested Party U.S. Bank National Association’s Motion to Intervene for

Limited Purpose (Dkt. 30) is GRANTED; and

      (5) Motion to Intervene to Respond to Motion for Stay (Dkt. 35) is GRANTED.

                                                DATED: December 4, 2018


                                                _________________________
                                                Edward J. Lodge
                                                United States District Judge


ORDER - 21
